DETAILED ACTION

This Office action is in response to Applicant’s amendment filed July 14, 2022.  Applicant has amended claims 1-3, 7-8 and 12.  New claims 16-18 have been added.  Currently, claims 1-9 and 11-18 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220412.

The objection of claim 12 is withdrawn in view of applicant’s amendments and remarks.


The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-9 and 11-15 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buisker et al, WO 2017/162646, is maintained for the reasons of record.

The provisional rejection of claims 1-9 and 11-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7 and 13-19 of copending Application No. 16/135,683 is withdrawn.  Specifically, the examiner asserts that copending Application No. 16/135,683 has been abandoned.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein 50 to 90 wt%”.  This limitation renders the claim vague and indefinite, since it is unclear which component constitutes 50-90 wt% of the composition.  Based on the previous version of claim 8, it appears that the limitation should recite “wherein the water is present in an amount ranging from 50 to 90 wt%.”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buisker et al, WO 2017/162646.
Buisker et al, WO 2017/162646 (equivalent of Buisker et al, US 2019/0024020), discloses a cleaning agent containing a protease and an amylase (see abstract).  It is further taught by Buisker et al that the amylase has at least 80% of the amino acid sequence specified in SEQ ID NO:1 (see paragraph 6 of Buisker et al, US 2019/0024020 and page 2, lines 3-7 of Buisker et al, WO 2017/162646), that the protease has at least 80% of the amino acid sequence specified in SEQ ID NO:2 (see paragraph 7 of Buisker et al, US 2019/0024020 and page 2, lines 8-15 of Buisker et al, WO 2017/162646), that the amylase is present in the cleaning agent in an amount of 0.01-2% by weight (see paragraph 28 of Buisker et al, US 2019/0024020 and page 6, lines 27-29 of Buisker et al, WO 2017/162646), that the protease is present in the cleaning agent in an amount of 0.01-2% by weight (see paragraph 29 of Buisker et al, US 2019/0024020 and page 6, lines 31-33 of Buisker et al, WO 2017/162646), that the composition contains 4-45% by weight of surfactants, such as 0.8-8% by weight of amine oxides, 1.5-8% by weight of betaines, and 4-18% by weight of fatty alcohol ether sulfates of Formula I-1 (see paragraphs 45-54 of Buisker et al, US 2019/0024020 and page 8, line 38-page 11, line 18 of Buisker et al, WO 2017/162646), that suitable betaines include cocoamidopropyl betaine (see paragraph 52 of Buisker et al, US 2019/0024020), that suitable amine oxides include cocoamidopropyl amine oxide (see paragraph 46 of Buisker et al, US 2019/0024020), that the composition contains 15-95% by weight of water (see paragraph 55 of Buisker et al, US 2019/0024020 and page 8, lines 13-18 of Buisker et al, WO 2017/162646), and that the pH of the cleaning agent is 4-9 (see paragraph 68 of Buisker et al, US 2019/0024020 and page 14, lines 6-9 of Buisker et al, WO 2017/162646), per the requirements of the instant invention.  Specifically, note Example 2 in paragraphs 138-143 of Buisker et al, US 2019/0024020 and page 18, lines 14-20 of Buisker et al, WO 2017/162646, which discloses a cleaning agent containing 19.1% by weight of a fatty alcohol ether sulfate, 7.2% by weight of a betaine, 4.8% by weight of an amine oxide, 0.3% by weight of an amylase of SEQ ID NO:1, 0.3% by weight of a protease of SEQ ID NO:3, and the remainder to 100% by weight with water, perfume, color and a preservative.  Therefore, instant claims 16-18 are anticipated by Buisker et al, WO 2017/162646.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that Buisker et al, WO 2017/162646 (equivalent of Buisker et al, US 2019/0024020), does not teach or suggest in general a cleaning agent that contains 6-16% by weight of at least one fatty alcohol ether sulfate, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that Buisker et al, US 2019/0024020, clearly discloses that their cleaning agent contains 4-18% by weight of alkyl ether sulfates (see paragraphs 47-51 of Buisker et al, US 2019/0024020), per the requirements of the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 27, 2022